
	
		II
		110th CONGRESS
		2d Session
		S. 3400
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Alexander introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  educational assistance available under post-9/11 veterans educational
		  assistance, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the GI Bill Fairness
			 Act.
		2.Enhancement of
			 educational assistance available under post-9/11 veterans educational
			 assistance
			(a)Maximum tuition
			 and fees To be determined using maximum in-State tuition and fees charged by
			 public institutions throughout the United StatesSubparagraph (A)
			 of section 3313(c)(1) of title 38, United States Code (as added by section 5003
			 of the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public
			 Law 110–252)), is amended by striking in the State and all that
			 follows and inserting in the United States that charges the highest
			 amount for tuition and fees for in-State undergraduate students for full-time
			 pursuit of such programs of education..
			(b)Availability of
			 monthly housing stipend for pursuit of program of education through distance
			 learningSubparagraph (B)(i) of such section (as so added) is
			 amended by striking the program of education and all that
			 follows and inserting “the program of education—
				
					(I)a monthly housing
				stipend amount equal to the monthly amount of the basic allowance for housing
				payable under section 403 of title 37 for a member with dependents in pay grade
				E–5 residing in the military housing area that encompasses all or the majority
				portion of the ZIP code area in which is located the institution of higher
				education at which the individual is enrolled; or
					(II)in the case of
				an individual pursuing a program of education through distance learning, a
				monthly housing stipend amount equal to the monthly amount of the basic
				allowance for housing so payable for such a member residing in the military
				housing area in which the individual
				resides.
					.
			
